UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the fiscal year ended DECEMBER 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number 000-52480 Skyview Holdings Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-217663 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 12913 42nd Ter. West Cortez, FL (Address of Principal Executive Offices) (Zip Code) (941) 794-0394 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Securities registered pursuant to Section 12(B) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock ($.00001 par value) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. YesoNo x. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company,” in Rule 12b-2 of the Exchange Act: Check one: Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes xNo o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the lat business day of the Registrant’s most recently completed second fiscal quarter.Not applicable. Indicate the Number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:Common, $0.00001 par value per share: 3,000,000 outstanding as of April 25, 2011. Documents Incorporated by Reference:None 2 EXPLANATORY NOTE Skyview Holdings Corp. (the “Company”) is filing this Amendment No. 1 on Form 10-K/A to amend Item 8 of Part II of its annual report on Form 10-K for the fiscal year ended December 31, 2010, as filed with the Securities Exchange Commission on April 4, 20011 (the “Original Filing”).The purpose of this Amendment No. 1 is to file the report of the Company’s independent registered accounting firm that is in accord with and required by the provisions of Article 3 of Regulation S-X.In accordance with Rule 12b-15 of the Securities Exchange Act of 1934, as amended, the Company has set forth the text of Item 8, as amended, in its entirety.No other revisions or amendments have been made to Part II, Item 8 or to any other portion of the Original Filing.This Amendment No. 1 does not otherwise update information in the Original Filing to reflect facts or events occurring subsequent to the date of the Original Filing.Currently-dated certifications from the Company’s Chief Executive Officer and Chief Financial Officer have been included as exhibits to this Amendment No. 1. 3 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA SKYVIEW HOLDINGS CORP. (a Development Stage Company) INDEX TO FINANCIAL STATEMENTS DECEMBER 31, 2 Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets for the years ended December 31, 2010 and 2009 F-3 Statements of Operations for the years ended December 31, 2010 and 2009 and Cumulative from January 11, 2007 (Inception) to December 31, 2010 F-4 Statement of Changes in Stockholders’ Equity (Deficit) from January 11, 2007 (inception) to December 31, 2010 F-5 Statements of Cash Flows for years ended December 31, 2010 and 2009 and Cumulative for the period January 11, 2007 (Inception) to December 31, 2010 F-6 Notes to Financial Statements F-7 – F-11 F-1 To the Board of Directors and Shareholders Skyview Holdings, Inc. Cortez, Florida Report of Independent Registered Public Accounting Firm We have audited the balance sheets of Skyview Holdings, Inc. a development stage company as of December 31, 2010 and 2009 and the related statements of operations, shareholder’s equity, and cash flows from January 11, 2007 (date of inception) for the years ending December 31, 2010 and 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Skyview Holdings, Inc. as of December 31, 2010 and 2009, the results of operations, statement of shareholders’ deficit and its cash flows from January 11, 2007 (date of Inception) for the year ended December 31, 2010 and 2009 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in note 2 to the financial statements, the Company has incurred net losses since inception, a retained deficit of $20,470 and no working capital, which raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ R.R. Hawkins and Associates International, a PC February 20, 2012 Los Angeles, CA 5777 W. Century Blvd., Suite No. 1500 Los Angeles, CA 90045 T: 310.553.5707F: 310.553.5337 www.rrhawkins.com F-2 SKYVIEW HOLDINGS CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, December 31, ASSETS Current Assets: Cash and cash equivalents $
